Title: To Thomas Jefferson from Peter Miller, 5 September 1807
From: Miller, Peter
To: Jefferson, Thomas


                        
                            
                        5 Sep. 1807
                     
                        
                        Thomas Jefferson Esqr.
                  
                     
                        
                           1807
                           To Peter Miller  D.
                        
                        
                           Aug.
                           24
                           To 4 Loaves Bread
                        
                        
                           
                           25
                           To 5 ditto
                        
                        
                           
                           26
                           To 5 ditto
                        
                        
                           
                           27
                           To 5 ditto
                        
                        
                           
                           28
                           To 4 ditto
                        
                        
                           
                           29
                           To 8 ditto
                        
                        
                           
                           31 
                           To 3 ditto
                        
                        
                           Sept.
                           1
                           To 4 ditto
                        
                        
                           
                           2
                           To 4 ditto
                        
                        
                           
                           3
                           To 4 ditto
                        
                        
                           
                           4
                           To 4 ditto
                        
                        
                           
                           5
                           To 8 ditto
                        
                     
                  
                  Totals. 58 Loaves do at 12½ cts 
                     $7:25
                  
                  Recd. payments
                  For Peter Miller
                        
                            Walter Johnson
                     
                        
                    